Case 1:20-cv-00613-LPS Document 42 Filed 05/03/21 Page 1 of 3 PageID #: 1091




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

THOMSON REUTERS ENTERPRISE                    )
CENTRE GMBH and WEST PUBLISHING               )
CORPORATION,                                  )
                                              )
                     Plaintiffs,              )
                                              )   C.A. No. 20-613 (LPS)
       v.                                     )
                                              )
ROSS INTELLIGENCE INC.,                       )
                                              )
                     Defendant.               )

                                   NOTICE OF SERVICE

       The undersigned hereby certifies that copies of: (1) Plaintiffs Thomson Reuters

Enterprise Centre GmbH and West Publishing Corporation’s First Set of Requests for

Production to Defendant Ross Intelligence Inc. and (2) Plaintiffs Thomson Reuters Enterprise

Centre GmbH and West Publishing Corporation’s First Set of Interrogatories to Defendant Ross

Intelligence Inc. were caused to be served on May 3, 2021, upon the following in the manner

indicated:

David E. Moore, Esquire                                            VIA ELECTRONIC MAIL
Stephanie E. O’Byrne, Esquire
POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6th Floor
1313 North Market Street
Wilmington, DE 19801
Attorneys for Defendant

Joshua M. Rychlinski, Esquire                                      VIA ELECTRONIC MAIL
Mark A. Klapow, Esquire
Lisa Kimmel, Esquire
CROWELL & MORING LLP
1001 Pennsylvania Avenue NW
Washington, DC 20004
Attorneys for Defendant
Case 1:20-cv-00613-LPS Document 42 Filed 05/03/21 Page 2 of 3 PageID #: 1092




Gabriel M. Ramsey, Esquire                                      VIA ELECTRONIC MAIL
Kayvan M. Ghaffari, Esquire
Jacob Canter, Esquire
Warrington Parker, Esquire
CROWELL & MORING LLP
3 Embarcadero Center, 26th Floor
San Francisco, CA 94111
Attorneys for Defendant


                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Michael J. Flynn

                                         Jack B. Blumenfeld (#1014)
                                         Michael J. Flynn (#5333)
OF COUNSEL:                              1201 North Market Street
                                         P.O. Box 1347
Dale M. Cendali                          Wilmington, DE 19899
Joshua L. Simmons                        (302) 658-9200
Eric A. Loverro                          jblumenfeld@morrisnichols.com
KIRKLAND & ELLIS LLP                     mflynn@morrisnichols.com
601 Lexington Avenue
New York, NY 10022                       Attorneys for Plaintiffs Thomson Reuters
(212) 446-4800                           Enterprise Center GmbH and West Publishing
                                         Corporation
Daniel E. Laytin
Christa C. Cottrell
Cameron Ginder
KIRKLAND & ELLIS LLP
300 North LaSalle
Chicago, IL 60654
(312) 862-2000

Megan McKeown
KIRKLAND & ELLIS LLP
609 Main Street
Houston, TX 77002
(713) 836-3600

May 3, 2021




                                     2
Case 1:20-cv-00613-LPS Document 42 Filed 05/03/21 Page 3 of 3 PageID #: 1093




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2021, I caused the foregoing to be electronically filed with

the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

participants.

       I further certify that I caused copies of the foregoing document to be served on May 3,

2021, upon the following in the manner indicated:

David E. Moore, Esquire                                                 VIA ELECTRONIC MAIL
Stephanie E. O’Byrne, Esquire
POTTER ANDERSON & CORROON LLP
Hercules Plaza, 6th Floor
1313 North Market Street
Wilmington, DE 19801
Attorneys for Defendant

Joshua M. Rychlinski, Esquire                                           VIA ELECTRONIC MAIL
Mark A. Klapow, Esquire
Lisa Kimmel, Esquire
CROWELL & MORING LLP
1001 Pennsylvania Avenue NW
Washington, DC 20004
Attorneys for Defendant

Gabriel M. Ramsey, Esquire                                              VIA ELECTRONIC MAIL
Kayvan M. Ghaffari, Esquire
Jacob Canter, Esquire
Warrington Parker, Esquire
CROWELL & MORING LLP
3 Embarcadero Center, 26th Floor
San Francisco, CA 94111
Attorneys for Defendant


                                             /s/ Michael J. Flynn
                                             __________________________
                                             Michael J. Flynn (#5333)
